Case 2:20-cv-08981-MRW Document16 Filed 11/19/20 Pagelof1 Page ID #:38

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 20-8981 MRW Date November 19, 2020

 

Title Brian Whitaker v. 450 Bedford Drive, LLC

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attomeys Present for Plaintiff: Attomeys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

Plaintiff filed a notice voluntarily dismissing this case with prejudice. (Docket # 15.) This
action is dismissed with prejudice.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
